DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24, line 6: It is the Examiner’s position that the term “the resonator” should be changed to--a resonator—to correct an antecedent basis issue.
Claim 24, line 6: It is the Examiner’s position that the term “the primary oscillator” should be changed to--a primary oscillator—to correct an antecedent basis issue.  
Claim 24, line 23: It is the Examiner’s position that the term “said quick locking delay line” should be changed to—said quick locking delay circuit—to correct an antecedent basis issue.
Claim 24, line 24: It is the Examiner’s position that the term “the amplified signal” should be changed to—an amplified signal—to correct an antecedent basis issue.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aichner et al. (US 2014/0009234; “Aichner”).
Regarding claim 1, Aichner teaches a fast startup oscillator apparatus (Figure 4), comprising:
(a) an amplifier (410);
(b) a locking circuit (402) that is reconfigurable as an injection oscillator circuit (When 406a connects 402 and 404);
(c) a first switching circuit (406b) configured for connecting a resonator (404) of a primary oscillator (401) to at least one voltage source (voltage of 402), and otherwise to said amplifier (410);
(d) a second switching circuit (406b) configured for changing said locking circuit (402) between performing locking and operating as said injection oscillator;
(e) wherein switching said resonator (404) from said at least one voltage source to said amplifier induces a voltage step (drives 404) to the resonator of the primary oscillator (401), thus causing the resonator (404) to generate a ringing response (resonating signal) having a given period;
(f) wherein the ringing response is amplified by the amplifier (410) which outputs an amplified ringing response (from 410);
(g) wherein the amplified ringing response configures the locking circuit (402) to lock in synchronization with the amplified ringing response (402 operates at the same frequency as the resonator 404);
(h) wherein the locking circuit (402) is then reconfigured as said injection oscillator (When 406a connects 402 and 404); and
(i) wherein an output signal from the injection oscillator (402) is configured to be injected into said primary oscillator (401) containing said resonator (404), for starting up said primary oscillator in response to receiving the output from said injection oscillator (Para. [0048] teaches oscillator 402 used for faster starting times.).
As for claim 3, Aichner teaches wherein the resonator of the primary oscillator comprises a crystal (404) or other high quality (high-Q) resonator.
As for claim 4, Aichner teaches wherein said first switching circuit (406b) is configured for applying a voltage step across the resonator (404) of the primary oscillator (401), regardless of the direction and magnitude of the voltage step (oscillating voltage from oscillator 402), as long as the amount of the voltage step being applied is sufficient to produce the amount of input current that the amplifier (410) requires for generating a signal that can be locked by the locking circuit (402).
Regarding claims 7-9, Aichner teaches wherein said amplifier comprises an active amplification circuit (410) comprising one or more voltage amplifying stages (Amplifier 410 amplifies a voltage from switch 406a and outputs the amplified voltage to switch 406b).
As for claim 13, Aichner teaches wherein said locking circuit comprises a quick locking delay line (See serial delay elements in 402).
As for claim 14, Aichner teaches wherein said quick locking delay line is configured to automatically adjust its delay to be equal to the period, or half of the period, of the amplified signal from the resonator (The frequency of the resonator is input to the oscillator 402, which will set the frequency of the oscillator 402.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aichner.
Regarding claim 10, Aichner teaches the apparatus of claim 1, as detailed above, but fails to teach one or more digital buffer circuits after said amplifier circuit for converting the output from said amplifier circuit to a square-wave signal at the required frequency.
However, it is well-known to those of ordinary skill in the art to buffer the output of an oscillator to convert the oscillator output to a square-wave signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to buffer the output of the oscillator of Aichner to produce a square-wave signal because such a modification would have been merely an addition of a well-known oscillator output circuit element.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 5,179,438).
Regarding claim 24, Morimoto teaches a quick locking delay circuit (figure 4), comprising:
(a) at least one delay line stage (figure 4), wherein if multiple delay line stages are utilized, they are connected in series;
(b) wherein each said delay line stage (figure 4), comprises:
(i) a delay line input (S1) configured for connection to a ringing signal being received from a resonator of a primary oscillator (1; col. 4, lines 51-55);
(ii) a digital multiplexor (11);
(iii) a digital control circuit (8);
(iv) a series of buffers (42-4n), each of said buffers having an associated flip-flop (71-7n) with data input, clock input and a FF output;
(v) a first (42) of said buffers having its buffer input connected to said delay line input (S1), and subsequent buffers (43-4n) connected in series, and in which the output of each of said buffers connects to a different input of said digital multiplexor (11);
(vi) a first (71) of said FFs having its data input connected to said delay line input (S1), and subsequent FFs (72-7n) having their data input connected to the output of a previous buffer (42-4n), and outputs connecting to the digital control circuit (8);
(vii) wherein transitions of the input are utilized for clocking each of said FFs (71-7n);
(viii) wherein each of said buffers comprises a buffer (Elements 42-4n are buffering delay elements) as a delay element to produce the required delay in the delay-line; and
(ix) wherein said digital control circuit (8) is configured for receiving the FF output from each of the FFs (72-7n) and outputting control signals to control which of the inputs are directed through multiplexor (11) as an output; and
(c) wherein said quick locking delay circuit is configured to automatically adjust its delay (by choosing output with mux 11) to be equal to the period, or a half of the period, of an amplified signal (quartz oscillators require an amplifier to sustain oscillation) from the resonator (within pulse generator 1).
Morimoto fails to teach wherein each of said buffers comprises a current starved buffer.
However, it is well-known to those of ordinary skill in the art to implement buffers of a delay line with current starved buffers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general buffers of Morimoto with current starved buffers because such a modification would have been merely a replacement with a well-known buffer element.


Allowable Subject Matter
Claim 20 is allowed.
Claims 2, 5, 6, 11, 12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Aichner, fails to teach:
“wherein said locking circuit locks with the ringing response by locking to an integer number of periods, or its inverse, of the amplified ringing response on the condition that the output signal from the injection oscillator is multiplied by that same factor before being injected into the primary oscillator.”, as set forth in claim 2;
“wherein said first switching circuit is configured for connecting each of two leads from the resonator to a different voltage source, and otherwise connecting each of these leads to said amplifier.”, as set forth in claim 5;
“wherein said first switching circuit is configured for connecting a first of the two leads from the resonator to a voltage source having a voltage differing from the voltage to which the second of the two leads from the resonator is being held, and otherwise connecting said first of the two leads to said amplifier.”, as set forth in claim 6;
“wherein said locking circuit is configured to detect and lock to an input frequency, and set itself to produce that same frequency as an output, and then be switched into an injection oscillator mode for starting a primary oscillator.”, as set forth in claim 11;
“wherein said quick locking delay line comprises either a single delay line stage, or multiple delay line stages connected in series with each successive delay-line stage having a higher resolution.”, as set forth in claim 15;
“wherein said locking circuit is configured to detect and lock to an input frequency, and set itself to produce that same frequency as an output, and then be switched into the injection oscillator circuit mode for starting a primary oscillator; said quick locking delay line comprises either a single delay line stage, or multiple delay line stages connected in series with each successive delay-line stage having a higher resolution”, as set forth in claim 20.

Conclusion
The prior art made of record and not relied upon teaches fast startup oscillators, comprising: amplifiers, locking circuits, switches, and resonator-based oscillators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849      
September 21, 2022